Citation Nr: 0212922	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-operative 
meniscectomy right knee with arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In May 1998, the Board issued a decision denying another 
matter on appeal concerning the left knee, and remanded the 
right knee increased rating matter for further development.  
The RO completed, to the extent possible, the requested 
development on the remanded issue.  However, as the RO also 
has continued the denial of the appeal, this matter has been 
returned to the Board for further appellate consideration.  

In response to the denial of service connection for a heart 
condition in April 2002, the veteran referred to an increased 
rating for his bilateral knee condition.  See Report of 
Contact, dated July 19, 2002.  At this point, the matter of 
an increased rating for the left knee is not before the 
Board.  Therefore, it is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's right knee replacement is manifested by 
subjective complaints of pain, and objective findings of 
weakness and fatigue on repeated extension of the knee, 
comparable to knee replacement with chronic residuals 
consisting of weakness in the affected extremity.  

3.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to the 
right knee disability have not been demonstrated, and the 
application of the regular schedular standards is not 
impractical.

CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for status post 
right knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The statement of the case, subsequently issued supplemental 
statements of the case, various correspondence from the RO, 
and the Board's 1998 remand, provided notice to the veteran 
and his representative of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Based on findings noted in the service medical records and VA 
examination report of 1971, service connection was 
established for post-operative residuals of meniscectomy of 
the right knee by rating action of February 1971.  A 10 
percent rating was assigned, effective October 31, 1970.

Arthroscopy and joint debridement were performed in November 
1993.  In March 1994, VA received the veteran's claim for an 
increased rating.  Private and VA medical records of 
treatment received in 1993 and 1994 were of record, as well 
as VA examination reports and x-ray reports, which reflect 
the diagnosis of degenerative arthritis.  By rating action of 
August 1994, an increased rating of 30 percent was assigned, 
effective March 23, 1994.  

Private treatment records reflect findings related to the 
left and right knee during visits made in 1994 and 1995.  VA 
examinations were conducted in January and March of 1996.  In 
November 1996, the examiner diagnosed bilateral 
osteoarthritis of the knee, and opined that the right knee 
showed progressive diminution in range of motion and 
continued to be painful.  

A VA examination was conducted in September 1997.  The 
examiner noted and described the surgical scars.  On 
examination, there was no sign of effusion in the joint 
space.  The right knee demonstrated a 5 to 110 degrees range 
of motion.  Muscle strength of the knee extensor and flexor 
was 5/5.  Sensation was within normal limits.  There was no 
severe pain to palpation of the joint area, and no positive 
drawer sign or lateral instability signs.  The examiner 
commented that any weakness, fatigue or incoordination was 
noted on the examination, and further noted that with flare-
ups, the veteran may have decreased range of motion that 
could only be quantified by examining him at that time.  The 
impression was status post right knee lateral and medial 
meniscectomy in 1971.  

Ongoing complaints concerning the knee were noted in 
treatment records dated from 1997 to 1998.

A VA examination was conducted in September 1999.  The 
veteran complained of pain and swelling in the right knee.  
He also noted difficulty walking short distances without 
pain, and the inability to climb stairs forward.  He took 
medication for pain relief.  Frequently during the night, he 
wakes up with pain.  The veteran reported that the pain 
limited his ability to perform daily activities.  After 
walking one block, the knee pain is aggravated.  He noted 
constant pain and problems even when sitting in a chair.  It 
was also noted that the veteran could not walk even a short 
distance without the support of crutches and a knee brace.  

The examiner observed that the veteran limped over the right 
side.  There was mild swelling over the knee, mild to 
moderate tenderness over the right knee joint.  There was a 
10 degrees valgus deformity of the right knee and flexion 
contractures about 25 degrees over the right knee joint, 
anterior aspect.  There was no instability noted over the 
right knee joint.  The examiner noticed a decreased range of 
motion in the knee joint.  The right knee flexed 95 degrees.  
Muscle strength was 5/5 of hip flexion, knee extension and 
flexion in both lower limbs.  There was mild decreased 
dorsiflexion of 4+/5, and mild decreased plantar flexion of 
4+/5 bilaterally in the lower limbs.  The impression was: 
status post meniscus and ligament repair, x2, right knee; 
flexion contracture of the right knee to 20 degrees; valgus 
deformity about 10 degrees of the right knee; dysfunction of 
the right knee due to decreased range of motion; and flexion 
about 0 to 95 degrees and extension -20 degrees.  The 
following was noted regarding the x-ray report: small joint 
effusion; moderately severe degenerative change which has 
increased since September 1995; moderate medial and lateral 
degenerative changes of the joint spaces about the same on 
the previous examination; and no fracture or destructive 
lesion.  

Regarding the specific questions posed in the Board's May 
1998 remand, the examiner noted decreased right knee range of 
motion, and that there was no instability.  The examiner 
concluded that it is as likely as not that the right knee 
exhibits weakened movement, excess fatigability during flare-
ups and on repeated use.  The examiner did not find it 
possible to portray the determination in terms of degrees of 
additional motion lost due to pain on use or during flare-
ups.  The examiner also found it likely that pain could 
significantly limit functional ability during flare-ups and 
when the knee is used repeatedly over time.  The examiner did 
not find it possible to portray the determination in terms of 
additional degrees of range of motion lost due to pain on use 
or flare-ups.  

In February 2000, the veteran underwent a total knee 
arthroplasty the Good Samaritan Medical Center.  It was noted 
that the veteran suffered from advanced degenerative 
arthritis of the right knee.  The postoperative x-rays 
revealed a knee joint prosthesis, and it was indicated that 
the prosthetic component was tightly applied and in 
satisfactory position and alignment. The final diagnoses 
noted in the pathology report included degenerative joint 
disease and chronic hyperplastic synovitis.  

When discharged in March 2000, the examination did not show 
evidence of sepsis.  He had a moderate genu varum and 
crepitus with active and passive motion.  There was pain with 
weightbearing and he had been using crutches to get around.  
There was 15 degree flexion contracture, and flexion could be 
accomplished to 110 degrees.  He demonstrated a tendency to 
valgus while standing.  There was no evidence of infection.  

By rating action of May 2000, a temporary total rating of 100 
percent was assigned in light of the arthroplasty.  The 
rating became effective February 28, 2000 and was then 
decreased to 30 percent, effective April 1, 2001.  

A VA examination was conducted in June 2001.  The veteran 
reported difficulty climbing the stairs and walking, and that 
he was using a brace and a cane for walking.  He was able to 
walk about 100 feet, and was taking medication for pain.  He 
was not working.  After the knee replacement and physical 
therapy, he felt that the condition improved a little bit, 
but the pain returned.  

The examiner observed that the veteran walked with a limp 
gait.  There was some tenderness on palpation at the lateral 
superior aspect of the patella.  There was minimal swelling 
around the right knee, no erythema, and no increased 
temperature.  Sensation was intact and light to touch.  Range 
of motion revealed limited full extension by 15 degrees and 
flexion about 75 percent.  Anterior and posterior drawer 
tests were negative.  There was about 15 degrees varus.  The 
examiner diagnosed status post right knee injury and total 
knee replacement.

A VA examination was conducted in February 2002.  The veteran 
complained of generalized knee pain, and flare-ups if 
standing for too long or walking too far.  He does not work.  
The following functional limitations were noted: inability to 
kneel or squat; great difficulty sleeping due to knee pain; 
able to walk 100 yards; and difficulty with stairs.  

On examination, he ambulated with a limp.  The examiner noted 
the scars, and that they were well-healed.  The examiner 
described the difficulty that the veteran had getting on and 
off of the examining table.  He did not have the right leg 
strength to lift the right leg onto the table without 
assistance.  He flexed the right knee to 90 degrees and 
extended to 0 degrees.  There was fair stability of the knee.  
In the sitting position, quadriceps strengths seemed fair, 
but comparison with the opposite knee was not possible as it 
has also been replaced.  The examiner determined that early 
weakness of the joint was demonstrated since repetitive knee 
extension showed loss of full extension after only a few 
repetitions.  Passive and active range of motion was 90 
degrees flexion and 0 degrees extension.  The veteran did not 
complain of pain within the joint motion ranges.  The knee 
exhibited weakness only after a few repetitions of extension 
of the knee against gravity which requires him to expend 
extra energy in completing tasks and leading to early 
fatigue, weakened movements and ultimately a loss of 
coordination.  The examiner noted that the veteran uses the 
left leg to substitute for the right leg weakness.  A right 
leg limp was noted and the examiner did not find ankylosis. 

Analysis

Disability evaluations are based upon the average impairment  
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of  
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly  
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7 (2001).  Consideration is to be given to all other  
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should  
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the  
Board erred in not adequately considering functional loss due  
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for status post 
total left knee replacement with history of degenerative  
joint disease and internal derangement, rated 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2001).  Diagnostic Code 5055 
contemplates knee replacement and assigns a minimum rating of 
30 percent.  When there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  A 
60 percent rating is assigned for knee replacement with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A total rating of 100 
percent is assigned for the one year following implantation 
of prosthesis.

In the instant case, the evidence of record reflects the 
veteran's ongoing complaints of pain and other difficulties, 
as well as the need for a total knee arthroplasty in 2000.  
Here, the most recent VA examination of February 2002 
includes the examiner's observations of decreased right leg 
strength, as well as findings of weakness and early fatigue 
after a few repetitions of knee extension.  In fact, the 
examiner commented that the veteran was using his left leg to 
substitute for the right leg weakness, and noted this in the 
report by provided a detailed description of the veteran's 
difficulty getting on and off of the examination table.  
Therefore, when considering the veteran's subjective 
complaints, objective findings on examination, and the 
additional factors outlined by the Court in DeLuca, the 
disability picture presented does approximate the criteria 
for a higher rating of 60 percent under Diagnostic Code 5055.  
38 C.F.R. § 4.7 (2001).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5055, do not provide a basis to assign an evaluation higher 
than the 60 percent rating assigned by this decision.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Here, a decision reflecting the award of benefits by the 
Social Security Administration is of record.  However, SSA 
did not award benefits solely on the basis of the right knee 
disability.  A review of the decision shows that SSA also 
considered other disabilities such as the left knee, 
spondylolisthesis, spondylolysis, pan and depression.  Hence, 
the Board finds that marked interference with employment 
(i.e., beyond that contemplated in the assigned rating) is 
not shown.  Additionally, the record consists of treatment 
reports and VA examination reports that include findings 
regarding the symptoms and manifestations of the veteran's 
right knee disability.  Other than the knee replacement in 
2000, these records do not indicate or contain references to 
frequent hospitalization for treatment of his right knee 
disability.  Moreover, the right knee disability is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a higher rating of 60 percent is 
warranted, therefore the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is not for application.  See Gilbert v. Derwinski, 1  Vet. 
App. 49 (1990). 


ORDER

Entitlement to an evaluation of 60 percent for status post 
right knee arthroplasty has been established, and the appeal 
is granted subject to regulations applicable to the payment 
of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

